 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthern Paperboard CorporationandInternational Brother-hood of Paper Makers, AFL, and International Brotherhood ofPulp, Sulphite&Paper Mill Workers,AFL, JointPetitionersandInternational Association of Machinists,District LodgeNo. 96,AFL 1 and Local Union 1391,International Brotherhoodof Electrical Workers,AFL 2 andUnited Association of Jour-neymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, Local 188,AFL,3 Pe-titioners.CasesNos. 10-RC-2836, 10-RC-2839, 10-RC-,0845,10-RC-2846, 10-RC-2847, and 10-RC-2856.April 20, 1955DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJohn S. Patton, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.The various motions to dismiss petitions referred to the Board by thehearing officer, which are grounded upon contentions that the unitsrequested are inappropriate, and exceptions taken to rulings madeby the hearing officer are disposed of in accordance with the findingsand conclusions hereinafter set forth under paragraph numbered 4.The Joint Petitioners' request for oral argument is denied because therecord and the briefs submitted by the parties adequately present theissues and the positions of the parties.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved in this proceeding claim to rep-resent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c)(1)and Section 2 (6) and (7) of the Act in Cases Nos.10-RC-2836, 10-RC-2839, 10-RC-2845, 10-RC-2847 and 10-RC-2856.For the reasons discussed in paragraph numbered 4, below, no ques-tion affecting commerce exists within the meaning of the above sectionsof the Actin Case No. 10-RC-2846.4.The Employer operates a pulp and paper mill at Port Went-worth, Georgia.After the completion of the plant in 1948, severalunions instituted representation proceedings before the Board.Afterwinning the ensuing election directed by the Board,4 the IBEW, theIAM, and the Joint Petitioners were certified as thejointbargainingHerein called the JAM.zHerein called the IBEWUHerein called the Plumbers* Southern Papei board Corporation,80 NLRB 1456.112 NLRB No. 41 SOUTHERN PAPERBOARD CORPORATION303representative for a plantwide unit of the Employer's production andmaintenance employees. Since that time these unions have bargainedwith the Employer as a single representative for the entire productionand maintenance unit in all matters except grievances.Each unionhas processed, without the assistance of the others, grievances arisingamong employees in job classifications within that union's jurisdic-tion, a procedure provided in the bargaining agreement between theEmployer and the joint representative.No longer wishing to actjointly, these unions-and the Plumbers-have by separate petitionsinitiated the instant proceeding.Joint Petitioners seek to represent the Employer's production andmaintenance employees in a single, plantwide unit, but they also askthat they appear on the ballot in any election directed in this proceed-ing.The Plumbers and the IBEW request the establishment of sepa-rate units of pipefitters and electricians, respectively.The TAM peti-tions for separate units of machinists, welders, and millwrights andby intervention seeks separate units of automobile and diesel me-chanics, blacksmiths, carpenters, painters and store department em-ployees.The JAM also asks that in the event the separate units itseeks are found inappropriate, a single maintenance unit be establishedwhich would include all maintenance employees except those craft em-ployees sought by the IBEW and Plumbers, if the Board finds thesecrafts may constitute separate appropriate units.Joint Petitionersand the Employer oppose the establishment of any unit other than aproduction and maintenance unit.The Employer contends that the severance of craft units in its plantis precluded by the history of collective ban aniiing on It more com-prehensive basis; the high degree of integration of production proc-esses and maintenance work in the plant; the disruptive effect theseparate representation of the units requested herein would have onthe Employer's operations and bargaining negotiations; and the sub-stantial overlap and integration of work performed by the variousalleged craft groups.As the record discloses that the craftsmensought devote no substantial part of their time to work outside theirrespective crafts, and as it is the Board's policy to permit the severanceof craft units, except in certain specified industries which do not in-clude the pulp and paper industry, we find no merit in the Employer'scontentions.'Joint Petitioners and the Employer also argue that to meet the"traditional representative" test for craft severance a union must dem-onstrate actual, historical representation of such employeeswithin theindustry in question.And acting on this premise, Joint Petitionersundertook at the hearing to affirmatively demonstrate, through ex-5 AmericanPotashc•ChemicalCorporation,107 NLRB 1418,Bethlehem Steel Company,108 NLRB 241 ,Caltfoima Fish CannersAssociattian, 108 NLRB 1320 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDpert testimony and research studies, that they are the only unionswhich have been exclusively dedicated to, and have specialized in, therepresentation of both production and maintenance employees in thepulp and paper manufacturing industry.We find no merit in thisargument as it construes too narrowly the "traditional representative"requirement for craft severance established by the Board inAmericanPotash.The Unit Requested by Joint PetitionersIn Case No. 10-RC-2835 Joint Petitioners seek to represent the pro-duction and maintenance employees in a single, plantwide unit, whichunit the Employer also contends is the only appropriate one.As aplantwide unit is presumptively appropriate 6 and as the employeesin question have been represented in such a unit over the past 7 years,we find that a production and maintenance unit constitutes a unit ap-propriate for the purposes of collective bargaining.The employees which the Plumbers, the IBEW, and the IAM seekto sever in separate craft units are all found in the Employer's variousmaintenance departments.These departments are under the ultimatesupervision of the superintendent of maintenance and the direct super-vision of the machinist foreman, the pipefitting foreman, the outsidemaintenance foreman, the chief electrician, and the millwright fore-man.The Employer's plant operates through round-the-clock shifts inthe manufacture of pulp and paper by continuous interdependentproduction operations.The work of the maintenance departments isorganized to reduce to a minimum the interruption of these operationsby the failure of production machinery.Most of the maintenanceemployees work only during the day shift.However, millwrights,electricians, and pipefitters are divided into two groups, the daymaintenance mechanics and the operating or tour mechanics.Theday maintenance mechanics work only the day shift and are super-vised almost entirely by the foremen of their respective departmentsin prescheduled maintenance projects throughout the plant.To makemaintenance mechanics quickly and continuously available to remedyunanticipated stoppages in production machinery, the operating elec-tricians, pipefitters, and millwrights are assigned in rotation to allthree work shifts, are stationed in the production departments, andare subject to the direction of production department foremen.How-ever, day maintenance mechanics and operating mechanics in eachjob classification are interchangeable, are carried on a single senioritylist,and exercise the same skills.While they have small stalls or shops at one end of the machineshop where they keep personal tools and perform some tasks, the6BeaumontForging Company,110 NLRL' 2200 SOUTHERN PAPERBOARD CORPORATION305maintenance mechanics, other than the machinists, perform much oftheir work in production areas in close contact with production em-ployees.Both prescheduled and unscheduled maintenance projectsfrequently require the coordinated efforts of a "team" made up ofmechanics in several classifications, but each mechanic performs pri-marily these tasks pertaining to his craft.During periods when workis slack in one classification, maintenance mechanics may be tempo-rarily assigned to assist in other classifications rather than be al-lowed to stand idle.Nevertheless, it is clear from the record thatmaintenance mechanics work primarily within the ambit of their ownjob classifications.Maintenance classifications which have the same pay scale, underthe recently expired contract, are millwrights, machinists, pipefitters,electricians, head oiler, diesel and motor mechanics, welders, boiler-makers, and blacksmiths. The top rate for mechanics in these classifi-cations, other than leadmen, is $2.25 an hour, a rate which is exceededby that for no other maintenance classification except electronic elec-tricians and by only 8 of about 90 production and other classifications.In securing qualified maintenance mechanics, the Employer reliesfirst upon the progressive advancement of helpers assigned to eachmaintenance mechanic classification; only for machinists does theEmployer maintain a formal apprenticeship program.The fullperiod for advancement of helpers, in 6-month steps, from the begin-ning to the top helper classification is set by contract at 48 months,but, depending upon the Employer's needs and the helper's ability andprior experience, the time required for advancement to the top helperand journeyman positions may be considerably less.However, helpersrequire an average of about 31/2 years experience to attain the pro-ficiency the Employer seeks in maintenance mechanics.Failing tosecure mechanics through the helper system, the Employer employsmechanics experienced in paper mill maintenance where possible. Ifmechanics who are without paper mill experience but are otherwisequalified in their trade must be employed, they may need as much as2 or 3 months orientation to become fully familiar with their main-tenance duties at the Employer's plant.However, the Employer'smaintenance work is not significantly different from the work of main-tenance mechanics in other industries or of construction mechanicsas is demonstrated by the fact that many of the Employer's mechanicshave transferred from, or returned to, other industries or construc-tion work with no apparent difficulty.The Unit Requested by the PlumbersIn Case No. 10-RC-2836 the Plumbers seeks to sever a unit ofpipefitters. the lead pipefitter and pipefitter helpers.There are at 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent 9 pipefitters and 5 pipefitter helpers, in addition to an insu-lator and a boilermaker, in the pipefitting department supervised bythe pipefitter foreman.Five of the pipefitters are assigned to the daymaintenance shift, four work as operating mechanics. In additionto the generalizations concerning maintenance mechanics set outabove, the following facts establish the Employer's pipefitters ascraftsmen in their trade : they are primarily employed for, and engagedIn, pipefitting Work, little of which is performed by other maintenanceemployees in the plant; about half of them have been employed aspipefitters in the construction trades; a minimum of 31/2 years is re-quired for a helper to advance through the Employer's system ofprogression to become a qualified pipefitter. In our opinion the Em-ployer's pipefitters constitute a distinct and homogeneous group ofskilled journeymen craftsmen working as such.And as the Plumbersis a union which has traditionally represented craftsmen in this trade,we find that the Employer's pipefitters may constitute an appropriatebargaining unit despite the history of bargaining on a plantwidebasis."We further find that the pipefitter helpers, who assist no othercraftsmen and who are in the line of progression for pipefitters, andthe lead pipefitter should be included in this unit.The Unit Requested by the IBEWIn Case No. 10-RC-2839 the IBEW requests a unit of electricians,lead electricians, and electrician helpers.There are 4 lead electricians,4 electronic electricians, 6 general electricians and 2 helpers regularlyassigned to the department supervised by the chief electrician.Likethe pipefitters, the lead and general electricians and their helpersperform the duties usually associated with their craft and are theonly employees qualified or required to perform electrical work inthe plant.Although the Employer also maintains a helper progres-sion system for electricians rather than a formal apprenticeship pro-gram, it is clear that these electricians comprise a separate, distinct,and homogeneous group of journeymen craftsmen.Accordingly,the lead and general electricians, together with the helpers regularlyassisting them and in their line of progression, may, if they so desire,be represented as a separate craft group by the IBEW which hastraditionally represented such units.It appears that one of the gen-eral electricians is regularly assigned to maintenance of the plantair-conditioning system.As the record does not contain sufficientevidence of the nature of his duties and skills to permit us to deter-7In the earlier case involving this Employer,Southern Paperboard Corporation,80NLRB 1456, at 1458, the Board declined to establish a separate unit of plumbers, steam-fitters, pipefitters, and welders "in the absence of evidence" that these employees pos-sessed craftskills.We are compelled to reach a contrary conclusion in the instant pro-ceeding on the basis of more adequate record evidence concerning pipefitters. SOUTHERN PAPERBOARD CORPORATION307mine his unit placement, we shall allow him to vote subject to challengein the election hereinafter directed for electricians in voting group (2).The electronic electricians, whom the IBEW has not requested beincluded in the unit, are higher paid than the general electriciansand are responsible for the repair and maintenance of electronicequipment employed in the regulation and control of productionprocesses.It does not appear by what means the Employer securesor trains employees in this classification.As it has not been demon-strated that the interests, skills, and duties of the electronic elec-tricians are sufficiently identified with those of the other electricians,we shall exclude them from the unit.'The Units Requested by the TAMIn Cases Nos. 10-RC-2845, 10-RC-2846, and 10-RC-2847 the TAMhas petitioned for separate units of machinists and machinist ap-prentices ;welders, welder leadmen, and we] der helpers ; and mill-wrights, the maintenance leadmen, millwright leadmen, millwrighthelpers, the head oiler, oilers, and the knife grinder, respectively.Byintervention in Case No. 10-RC-2856 the TAM seeks separate unitsof automobile and diesel mechanics and their helpers; the blacksmithand his helper; carpenters and carpenter helpers; painters and painterhelpers; and store department employees.The TAM also asks thatin the event the separate units it seeks are found inappropriate, asingle maintenance unit be established which includes all maintenanceemployees except those in the units the IBEW and Plumbers seek ifthe Board finds them appropriate.The Employer and Joint Peti-tioners oppose the severance of the separate units sought by the TAMfor such reasons, in addition to those already discussed, as the em-ployees sought are not skilled craftsmen or the IAII is not theirtraditional representative.The machinist unit sought by the TAM consists of four journeymenmachinists and an undisclosed number of apprentice machinists underthe supervision of the machine shop foreman.Under an agreementwith the TAM the Employer maintains a 4-year apprenticeship pro-gram for machinists.Working to close tolerances in operating thedrill presses, shapers, milling machines and other machine tools foundin the machine shop, the machinists must exercise the skills of journey-men machinists.As the TAM traditionally represents machinistsand their apprentices and as they are an identifiable, distinct, andhomogeneous craft group in the Employer's plant, we find that themachinists and machinist apprentices may constitute an appropri-ate bargaining unit.And we find no merit in the Employer's con-9 Cf.North American Aircraft, Inc,108 NLRB 863369028-56-vol 112-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDtention that this and the other units sought by the IAM should bedenied severance under the principle applied by the Board inMillsIndustries, Incorporated.'The IAM is not here seeking to reestab-lish itself in a unit in which it was displaced as bargaining repre-sentativeby the election and certification of another labororganization.10The IAM seeks to sever as a separate craft group the Employer'swelders.As the Board has recently found separate units of weldersnot to be appropriate," we shall dismiss the petition for this unit.Because they are not regularly assigned to work with particularcrafts we find no justification for including them in any of the otherunits sought herein.The unit of millwrights and oilers the IAM seeks consists of theemployees, except the knife grinder, supervised by the millwrightforeman.They are the maintenance leadman, 15 millwrights, 5 mill-wright helpers, the head oiler, and 12 oilers. It is the millwrights'function, as either day maintenance or operating mechanics, to installnew equipment, remove and overhaul worn out equipment, and main-tain in operating condition production and standby equipment in theplant.To acquire proficiency in the performance of these duties ahelper needs an average of 3 or more years' experience in the systemof progression for helpers the Employer maintains to develop quali-fied millwrights.Oilers, acting in dual roles, assist as millwrightsand lubricate plant equipment.Although oiling requires little skillor training, the oiler and millwright helper classifications are bothin the helper progression system leading to full status as a generalmillwright-an employee entering this system alternates at 6-monthintervals between the 2 classifications until he becomes eligible forpromotion to the position of head oiler or millwright.We find thatthe millwrights constitute a distinct and homogeneous group of crafts-men exercising the skills of their trade, who may, if they so desire,be represented in a separate unit by a union which is a traditionalrepresentative of millwrights.12As the millwright helpers and oilers,including the head oiler, are also supervised by the millwright fore-man and advance in a common progression system leading to fullmillwright status, we shall include them in the unit.We shall includein this unit the maintenance leadman who is also under the supervi-sion of the millwright foreman and acts principally as a leadman forthe millwrights.We shall exclude the knife grinder.A year's ex-perience as a millwright helper is necessary to qualify for that posi-tion, but the knife grinder while working in that capacity does not9 108 NLRB 28210 Cf.American Cyanamid Company,110 NLRB 89.11Clayton d Lambert Manufacturing Company,111 NLRB 540.12American Cyanamid Company,110 NLRB 89. SOUTHERN PAPERBOARD CORPORATION309perform millwright work or further qualify for promotion to mill-wright status, and he is supervised by the machine shop foreman.Nor will we include the knife grinder in the machinist unit as re-quested in the alternative by the IAM as it appears that this employeedoes not exercise the skills of a journeyman machinist.The motor mechanic and diesel mechanic and their helpers aresupervised by the outside maintenance superintendent in --hose depart-ment are found several other maintenance classifications.As theirjob classification titles imply, they maintain and repair automotiveand diesel-driven equipment, each at times assisting the other.TheEmployer maintains a 48-month helper progression system for theseclassifications.As it has not been demonstrated that these mechanicsare any more skilled than others in these classifications the Board hasfound not to qualify for severance as skilled craftsmen'13 we find theunit of motor and diesel mechanics requested by the IAM not to beappropriate.The blacksmith and his helper normally work in the blacksmithshop in the salvage yard and are also supervised by the outside main-tenance foreman. In addition to performing the small amount ofblacksmith's work, the Employer's operations require they assist othercraftsmen and perform salvage work.As no showing has been madethat the blacksmith has or exercises the skills of a journeyman crafts-man in this trade, we shall deny the IAM's request for the establish-ment of a blacksmith's unit.The only basis upon which the IAM seeks a separate unit of storedepartment employees seems to be that it includes a tool checker, aclassification frequently included in departmental units representedby the IAM.However, as there appears to be no valid basis for theseverance of this department,14 we find that the hearing officer wasjustified in denying the IAM's motion to intervene for a'unit of storedepartment employees.We also affirm the hearing officer's rulingsdenying the IAM's motions to intervene for separate units of car-penters and painters as the Board has held the IAM not to be thetraditional representatives of these groups.'-'Finally, we find theoverall maintenance unit requested in the alternative by the IAM to beinappropriate in view of the history of collective bargaining for theEmployer's employees on a more comprehensive basis."BAccordingly, we shall direct that elections be conducted in the fol-lowing voting groups of employees at the Employer's Port Wentworth,Georgia, plant :(1)All pipefitters, the lead pipefitter, and pipefitter helpers, ex-cluding the pipefitting foreman and all other employees.'Gulf Oil Corporation,108 NLRB 162;Armour & Company,110 NLRB 587.14 SeeAmerican Potash & Chemical Corporation, supra0 Campbell Soup Company,109 NLRB 475,American Cyanamid Company,110 NLRB 89-10American Cyanamid Company, supra. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)All electricians, lead electricians, and electrician helpers, ex-cluding the chief electrician, electronic electricians, and all otheremployees.(3)All machinists and machinist apprentices, excluding the ma-chine shop foreman and all other employees.(4)All millwrights, the maintenance leadman, millwright helpers,the head oiler and oilers, excluding the knife grinder, the millwrightforeman, and all other employees.(5)All production and maintenance employees including woodyardcrew leaders, woodroom operators, recovery operators, the powerhousemaintenance man, but excluding clerical employees," professional em-ployees,'° and employees in voting groups (1), (2), (3), and (4),landscape laborers, executives, watchmen, guards, superintendents, andforemen and all other supervisors 11 as defined in the Act?°If a majority of the employees in each or any of voting groups (1),(2), (3), and (4) select the labor organization seeking to representthem separately, those employees will be taken to have indicated theirdesire to constitute a separate appropriate unit and the RegionalDirector conducting the elections is instructed to issue a certificationof representatives to the labor organization thus selected in each group,which the Board, in such circumstances, finds to be an appropriateunit for purposes of collective bargaining. If a majority of the em-ployees in all of voting groups (1), (2), (3), and (4) vote for thelabor organizations seeking to represent them separately and if amajority of the employees in voting group (5) vote for Joint Peti-tioners, the Regional Director is instructed to issue a certification ofrepresentatives to the Joint Petitioners for a separatenit of em-ployees described in voting group (5) which the Board, under thecircumstances,finds appropriate for the purposes of collectivebargaining.On the other hand, if a majority of the employees in each or anyof voting groups (1), (2), (3), and (4) do not vote for the labor or-17Excluded as clericals are the steam clerk,clerk-typist under the instrument and gen-eral labor foreman, chief chemist's clerk, storekeeper, and storekeeper's clerk18 Excluded as a professional employee is the draftsman19 The Employer and Joint Petitioners agree to exclude as supervisors the followingclassificationswhich have been created since the Board's earlier decision involving theEmployer:the pulp and power superintendent,the maintenance and engineering supet in-tendent,the assistant pulp mill superintendent,and the assistant powerplant super-intendent.20This voting group, for the most part,constitutes the unit the Board found appropriatein its earlier Decision and Supplemental Decision inSouthern Paperboard Corporation,80 NLRB 1456, 84 NLRB 822. The Employer and the joint bargaining representative havesince bargained on the basis of that unit and at the hearing in the instant proceeding theEmployei and Joint Petitioners stipulated that no substantial changes have been made inthe duties the employees performed at the time of the earlier proceedingWe have ex-cluded from this voting group,of course,employees included in voting groups(1), (2),(3), and(4) and have made no finding or unit placement of temporary woodhandlers asitdoes not appear that the Employer any longer employs woodhandlers on a temporarybasis. LOCAL UNIONNO. 249311ganization which is seeking to represent them in a separate unit, theemployees in each such group will be included in the overall groupand their votes pooled with those of voting group (5),21 and the Re-gional Director conducting the elections is instructed to issue a cer-tification of representatives to the labor organization selected by amajority of the employees in the pooled group which the Board, insuch circumstances, finds to be a unit appropriate for the purposesof collective bargaining.[The Board dismissed the petition in Case No. 10-RC-2846.][Text of Direction of Elections omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision, Order, and Direction of Elections.21 If the votes are pooled,they are to be tallied in the following manner : The votes forthe unions seeking the separate unit shall be counted as valid votes,but neither for noragainst the union seeking to represent the more comprehensive unit; all other votes areto be accorded their face value, whether for representation by the union seeking the com-prehensive group or for no unionGeneral Teamsters,Chauffeurs and Helpers,Local Union No. 249,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F.L. andCrump,Incor-porated.Case No. 6-CC-94.April 21, 1955DECISION AND ORDEROn May 17, 1954, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counseland the Respondent filed exceptions to the Intermediate Report andthe Respondent filed a brief in support of its exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptionscand Respondent's brief, and the entirerecord in the case and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following modi-fications.'We agree with the Trial Examiner to the extent that he found thatthe Respondent, while picketing Kaufmann's premises, including thesite upon which Crump, the secondary employer, was constructing anaddition to Kaufmann's existing department store facilities, engaged112 NLRB No. 49.